DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney (US Pub. 2019/0075469) in view of McCann (US Pub. 2013/0301607).
Regarding claim 1, Mahoney discloses a method for optimizing access points (APs) within a network, the method comprising: 
receiving, at a first AP, parameters corresponding to a second AP (par.045 “Information Shared between APs”, par. 048 “CAR 150”); 
determining that the first AP and the second AP are part a first and a second wireless local area network (WLAN) (par.003 “Wi-Fi…….Operators are looking at multiple AP deployments in order to provide effective whole home coverage”, par.004 “WLAN”), respectively, wherein the first and second WLANs support client credential sharing allowing seamless transitioning of a client device between the first and second WLANs (par.076 “shared password or certs to authenticate”, par.076 “allowing the APs to establish parameters……based on the client information and other data”); 
detecting co-channel interference between the first AP and the second AP based on the parameters corresponding to the second AP and parameters corresponding to 
changing at least one of a channel and transmission power of one or more of the first AP and the second AP in response to the detection of the co-channel interference (par.016 “avoiding RF interference…..by changing one or more of channels….transmit power”, par.044 “channel and TX power optimization”).  
Mahoney fails to disclose the first WLAN and the second WLAN are different extended service sets.
McCann discloses disclose the first WLAN and the second WLAN are different extended service sets (fig. 4, par.048).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Mahoney with the above teaching of McCann in order to provide common root key across ESSs for transitioning between networks and ESSs may be especially needed in an environment where mobile users are frequently entering and leaving the coverage area of an ESS as suggested by McCAnn (par.016).
Regarding claims 2 and 9, the modified Mahoney discloses the second AP is configured to transmit a discovery message comprising the parameters corresponding to the second AP, and wherein receiving, at the first AP, the parameters corresponding to the second AP comprises receiving the discovery message (Mahoney, par.074 “a coordinate ESS process 722 where the APs may discover each other”).  
Regarding claims 3 and 10, the modified Mahoney discloses that the second AP supports client credential sharing based on a value of the discovery message (Mahoney, par.075 “the ESS 
Regarding claims 4 and 11, the modified Mahoney discloses the parameters corresponding to the second AP are received from a mobile device in response to the mobile device connecting to the first AP (par.075 “The APs may coordinate exchange of information about all the clients connected to the ESS to ensure that each client’s privacy/confidentiality is maintained…information about each client… its MAC address, client’s make and model, firmware version”).  
Regarding claims 7 and 14, the modified Mahoney discloses changing at least one of the channel and the transmission power of one or more of the first AP and the second AP comprises communicating, from a network controller of the first WLAN to the first AP, an indication to change at least one of the channel and transmission power of the first AP (par.016, par.080 “the ACP exchange process…….auto channel selection, supported transmit powers……the current settings for channels in-use, extension channels, guard Interval, transmit power”).  
Regarding claim 8, Mahoney discloses a wireless network system comprising: 
a first access point (AP) configured to receive parameters corresponding to a second AP (par.045 “Information Shared between APs”, par. 048 “CAR 150”); and 
a controller coupled to at least one of the first AP and the second AP (par.044) and configured to: 
determine that the first AP and the second AP are part a first and a second wireless local area network (WLAN), respectively, wherein the first and second WLANs support client credential sharing allowing seamlessly transitioning of a client device 
detect co-channel interference between the first AP and the second AP based on the parameters corresponding to the second AP and parameters corresponding to the first AP (par.0045 “AP1 and AP3 decide interference on current channel”, par.0133 “co-channel interference”); and 
change at least one of a channel and transmission power of one or more of the first AP and the second AP in response to the detection of the co-channel interference (par.016 “avoiding RF interference…..by changing one or more of channels….transmit power”, par.044 “channel and TX power optimization”).
Mahoney fails to disclose the first WLAN and the second WLAN are different extended service sets.
McCann discloses disclose the first WLAN and the second WLAN are different extended service sets (fig. 4, par.048).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Mahoney with the above teaching of McCann in order to provide common root key across ESSs for transitioning between networks and ESSs may be especially needed in an environment where mobile users are frequently entering and leaving the coverage area of an ESS as suggested by McCAnn (par.016).


Claims 5-6, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahoney in view of McCann and further in view of Zhang (US Pub. 2015/0236912).

Zhang discloses a cloud computing system (fig. 9 element 31) and indication to change at least one of the channel and the transmission power of one or more of the first AP and the second AP (par.0120, par.0164-0167).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Mahoney with the above teaching of Zhang in order to provide a rapid deployment of configuration is achieved, a system capacity changes and application flexibility is improved as suggested by Zhang (par.084).
Regarding claims 6 and 13, Mahoney discloses changing at least one of the channel and the transmission power of one or more of the first AP and the second AP comprises communicating from a first network controller to a second network controller (par.016 ”) an indication to change at least one of the channel and the transmission power of the second AP (par.016 “CLM” , “RRM”) APs are configured to coordinate the other APs……...  “avoiding RF interference…..by changing one or more of channels….transmit power”, par.044 “channel and TX power optimization”, par.045 “request and response to change channels”, par.048 “Clent Link Management”, “Radio Resource Management”).  However Mahoney fails to teach communicating from a first network controller to a second network controller and indication to change at least one of the channel and the transmission power of the second AP.
Zhang discloses communicating from a first network controller to a second network controller and indication to change at least one of the channel and the 
Regarding claim 15, the modified Mahoney discloses everything as claim 1 above.  However, Mahoney fails to teach a first network controller couple to the first AP, a second network controller couple to the second AP, and a cloud computing system coupled to the first network controller and the second network controller.
Zhang discloses a first network controller couple to the first AP (fig.9 element 32, 33), a second network controller couple to the second AP (fig.9 element 32, 33), and a cloud computing system coupled to the first network controller and the second network controller (par.0120, par.0164-0167).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Mahoney with the above teaching of Zhang in order to provide a rapid deployment of configuration is achieved, a system capacity changes and application flexibility is improved as suggested by Zhang (par.084).
Regarding claim 16, the modified Mahoney discloses the second AP is configured to transmit a discovery message comprising the parameters corresponding to the second AP, and wherein receiving, at the first AP, the parameters corresponding to the second AP comprises receiving the discovery message (Mahoney par.074 “a coordinate ESS process 722 where the APs may discover each other”).  

Regarding claim 18, the modified Mahoney discloses the parameters corresponding to the second AP are received from a mobile device in response to the mobile device connecting to the first AP (Mahoney par.075 “The APs may coordinate exchange of information about all the clients connected to the ESS to ensure that each client’s privacy/confidentiality is maintained…information about each client… its mac address, client’s make and model, firmware version”).  
Regarding claim 19, the modified Mahoney discloses changing at least one of the channel and the transmission power of one or more of the first AP and the second AP comprises communicating from a first network controller to a second network controller (Mahoney par.016; Lewis par.045) an indication to change at least one of the channel and the transmission power of the second AP (par.016 “APs are configured to coordinate the other APs……...  “avoiding RF interference…..by changing one or more of channels….transmit power”, par.044 “channel and TX power optimization”, par.045 “request and response to change channels”).
Regarding claim 20, the modified Mahoney discloses changing at least one of the channel and the transmission power of one or more of the first AP and the second AP comprises communicating, from a network controller of the first WLAN to the first AP, an indication to change at least one of the channel and transmission power of the first AP .  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-789915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450


	/TU X NGUYEN/           Primary Examiner, Art Unit 2642